Citation Nr: 1329571	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-04 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to June 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2009 and August 2010 
notification letters by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  The Veteran filed a notice of disagreement 
(NOD) with this determination in December 2010, and timely 
perfected his appeal in February 2012.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

On the February 2012 Substantive Appeal, the Veteran 
requested a BVA Hearing in Washington, DC.  In a subsequent 
July 2013 letter, the Veteran requested that he be advised 
of the date and time of the scheduled video interview at his 
sons address in Las Vegas, Nevada.  Significantly, however, 
to date, there is no indication from the claims file that 
the Veteran has been scheduled for a hearing before a 
Veterans Law Judge at the RO.  Accordingly, because the RO 
is responsible for scheduling video conference hearings 
before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited 
handling is requested.)

Schedule the Veteran for a video 
conference hearing at his local RO, 
before a Veterans Law Judge.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).



